Judgment rendered February 20, 1981 reversed, on the law, motion to dismiss the indictment granted, indictment dismissed and case remitted to the Supreme court, Queens County, for the purpose of entering an order in its discretion, pursuant to CPL 160.50.
Appeal from judgment dated October 24, 1980 dismissed as academic, without costs or disbursements, in light of our determination on the appeal from the judgment rendered February 20, 1981.
Since the People were not ready for trial within the time period set forth in CPL 30.30, defendant’s speedy trial motion should have been granted.
In light of our determination, defendant’s other contentions need not be reached. Lazer, J. P., Gibbons, Niehoff and Boyers, JJ., concur.